
	

115 HR 5809 RH: Postoperative Opioid Prevention Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 586
		115th CONGRESS2d Session
		H. R. 5809
		[Report No. 115–753, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2018
			Mr. Peters (for himself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		June 13, 2018Additional sponsors: Ms. Eshoo, Mrs. Blackburn, and Mr. Walden
			June 13, 2018
			Reported from the Committee on Energy and Commerce
		
		June 13, 2018
				Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			
		A BILL
		To amend title XVIII of the Social Security Act to encourage the use of non-opioid analgesics for
			 the management of post-surgical pain under the Medicare program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Postoperative Opioid Prevention Act of 2018. 2.Medicare incentives for use of non-opioid analgesics in hospital outpatient departments and ambulatory surgical centersSection 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) is amended—
 (1)in subparagraph (C)(i), by inserting or, in the case of an eligible non-opioid analgesic (as defined in subparagraph (J)), during a period of 5 years, after 3 years,; and
 (2)by adding at the end the following new subparagraph:  (J)Eligible non-opioid analgesic definedIn this paragraph, the term eligible non-opioid analgesic means a drug or biological—
 (i)that is an analgesic that is not an opioid; (ii)that demonstrated substantial clinical improvement; and
 (iii)for which payment— (I)as an outpatient hospital service under this part was not being made as of the date of the enactment of this subparagraph; or
 (II)was being made under this paragraph as of such date..   June 13, 2018 Reported from the Committee on Energy and CommerceJune 13, 2018Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 